ACCEPTED
                                                                                               14-14-00470-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         4/24/2015 11:45:44 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                              No. 14-14-00470-CV

                                                       FILED IN -
                  IN THE COURT OF APPEALS FOR THE14th COURT     --
                                                            OF--APPEALS                 --
                                                               HOUSTON,         - - ---- TEXAS
                    FOURTEENTH DISTRICT OF            TEXAS 4/24/2015         -     TW ----AM
                                                                         ----I11:45:44        ---
                                                                   - - -      D          - -
                                                                --- VO -----
                                                            CHRISTOPHER         --         A. PRINE
                                                                          ----
                                                                   ---- Clerk
                BOB BENNETT A/K/A ROBERT S. BENNETT
                                  APPELLANT
                                        V.                        RECEIVED IN
                                                            14th COURT OF APPEALS
                 COMMISSION FOR LAWYER             DISCIPLINE HOUSTON, TEXAS
                                                            4/24/2015 11:45:44 AM
                                   APPELLEE                 CHRISTOPHER A. PRINE
                                                                     Clerk


               FROM THE 334TH JUDICIAL DISTRICT COURT
                            OF HARRIS COUNTY
                   TRIAL COURT CAUSE NO. 2013-56866




      REQUEST OF AMICUS CURIAE, ATTORNEY DAN NARANJO


       I am writing this Amicus Brief in support of Bob Bennett who was recently

disbarred by a District judge at the conclusion of a truncated trial. Throughout my

legal career I have served as President of the San Antonio Bar Association; as well

as both the Board of Directors' Executive Committee of the State Bar of Texas, the

Commission for Lawyer Discipline, and numerous other appointments within the

legal field.
      In my experience, Mr. Bennett has been a forthright and just attorney. In the

last 35 years, we have worked on cases against each other and with each other in a

professional capacity on several occasions. In my experience he has always treated

clients with respect and professionalism. His law firm is an example of excellence

as well as diversity.


      I am given to understand that Mr. Bennett, in his forty years of practice, has

never had a private or public reprimand. He served as an Assistant United States

Attorney for the Western District of Texas, San Antonio and appeared before me

during my service as a U.S. Magistrate judge; he was the President of the

University of Houston Law Center Alumni Association, and I have visited his

home and office and I believe him to be a man of good character and very involved

in his community and profession. He has lectured for State Bar CLEs on numerous

occasions. The Justice for Children Foundation has recognized him for his

generous support to victims of child abuse and his outstanding leadership in the

community. He has further been very active in interfaith matters and is the chair

for the Peace Garden Project in Houston, whose goal is to build a nature park for

interfaith dialogue and understanding.


      Having observed the trial, I found it particularly disturbing that Mr. Bersch

did not call a single witness or produce any evidence during the punishment

hearing. Inasmuch, it is unusual (and unadvisable) for an attorney with no
disciplinary    record   to   receive    disbarment    despite    the   commission's

recommendation for probation. It is my most sincere concern that our grievance

process MUST appear fair. In order for lawyers in our state to continue to thrive,

they must feel that the grievance system is set up for fairness to the profession at-

large as well as the general public- not to manipulate the rules, punish haphazardly

or to carry out personal vendettas. If the latter is going to be the case, we can only

expect that in the future lawyers will reject the disciplinary process and the

legislature will be forced to take these disciplinary matters into their own hands.


      Based on my understanding of the case, disbarment is a punishment far

beyond what this lapse in judgment deserves. I would agree with the former

Chairwoman of the Rules Committee and other experts for Mr. Bennett that the

two rules cited by the OCDC were not violated by Mr. Bennett. Ultimately, this

situation is not a reflection of his ability or worth as attorney, but rather it is an

aberration in an otherwise spotless record. If the purpose of our disciplinary

process is to protect the public and ensure that lawyers continue to carry out

justice, a disservice has been made on a fundamental level by disbarring Bob

Bennett. I urge you to reconsider his punishment.


      I have also had the opportunity to note that the website, www.ocdc-

revealed.com,    is where the trial transcript and the Court’s Record have been

published. Also on this site are the numerous Amicus Briefs including one signed
by over 1,000 +Texas            Attorneys, and    former Judges who by their

signatures appear to reflect the concerns I have raised about this trial. You will

also see over 166 Client reviews about Mr. Bennett and 40 peer reviews from

Texas Attorneys. These numbers are impressive.             Additionally, over 100

additional Texas Lawyers, Judges, and citizens concerned about our judicial

system have posted letters and statements about this disbarment. You will note that

these letters include 10 witnesses including myself who observed the trial and

opined about what happened. I would urge the Court to consider these factors in

reaching a fair result in this matter.




                                         Respectfully Submitted,


                                         /s/ Dan Naranjo
                                         Dan Naranjo
                                         State Bar No. 14804000
                                         The Law Office of Dan A. Naranjo, P.C.
                                         12951 Huebner Road #781828
                                         San Antonio, Texas 78230
                                         Phone: (210) 344-9823
                                         Fax: (210) 764-1831
                                         Email: Dan.Naranjo@gmail.com
                       CERTIFICATE OF COMPLIANCE


      I certify that the foregoing brief is in compliance with Texas Rule of

Appellate Procedure 9.4 because it contains less than 15,000 words and has been

prepared in a proportionally spaced typeface using Microsoft Word in 14-point

Times New Roman font and meets the typeface requirements.


                                        /s/ Dan Naranjo
                                        Dan Naranjo




                          CERTIFICATE OF SERVICE


      I certify that on April 24th, 2015 a true and correct copy of the foregoing was

served on all parties of the above captioned case via efile.


                                        /s/ Dan Naranjo
                                        Dan Naranjo